Citation Nr: 1040512	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
in which the RO denied a disability rating in excess of 30 
percent for PTSD.  

In a June 2009 rating decision, the RO assigned a 70 percent 
disability rating for PTSD effective September 8, 2006.

An April 2009 VA psychiatric examination report shows that the 
examiner diagnosed alcohol dependence, cannabis abuse, and 
nicotine dependence.  Significantly, the examiner opined that the 
Veteran's substance abuse problems were the direct result of his 
PTSD.  Private and VA treatment records also show a diagnosis of 
a depressive disorder.  While the appellant has not presented a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, or a claim of entitlement to service 
connection for alcohol dependence, cannabis abuse, and nicotine 
dependence secondary to posttraumatic stress disorder, if he 
wishes to do so he should file such a claim as soon as possible.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2004 rating decision regarding the PTSD claim was 
the result of the RO's decision to schedule the claimant for a 
routine VA psychiatric examination on April 23, 2004.  The April 
2004 examination was to determine whether there was a change in 
the severity of the PTSD and not a formal claim filed by the 
appellant.  The Veteran perfected an appeal of the denial of an 
increased rating in the September 2004 rating decision by filing 
a statement in August 2005 that the Board construes as a 
substantive appeal.  Therefore, the date of claim for the issue 
on appeal is April 23, 2004.

In the December 2004 notice of disagreement and the August 2005 
substantive appeal, the Veteran reported receiving treatment at 
the VA medical center in Hampton, Virginia, for PTSD.  A May 2009 
VA treatment record from that facility reflects that the 
appellant would schedule a follow-up appointment for his 
posttraumatic stress disorder.  While records from that facility 
dating from November 2004 to June 2009 are currently of record, 
the RO must obtain all pertinent treatment records from that 
facility from April 2003 to November 2004, and since June 2009.  

Additionally, the Veteran submitted records from Dr. Jabbour in 
May 2009.  In a May 2009 VA treatment record, the appellant 
reported still receiving treatment from Dr. Jabbour.  Hence, the 
RO must obtain any recent records from Dr. Jabbour.  

Finally, in light of the possibility that the Veteran may file a 
claim of entitlement to service connection for alcohol 
dependence, cannabis abuse, and nicotine dependence secondary to 
posttraumatic stress disorder; and given the passage of time 
since the last compensation examination the RO should schedule 
the Veteran for another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should attempt to secure any 
treatment records from Dr. Jabbour since May 
2009.  Any such records should be associated 
with the Veteran's VA claims folder.   
 
2.  The RO should obtain any treatment 
records regarding care for PTSD from the 
Hampton VA Medical Center from April 2003 to 
November 2004, and since June 2009.  Any 
records obtained should be associated with 
the Veteran's claims folder.  If the RO 
cannot locate any identified record, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.
 
3.  Thereafter, the Veteran must be afforded 
a VA psychiatric examination by a physician 
to determine the nature and extent of his 
PTSD.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating mental disorders, the examining 
physician is to provide a detailed review of 
the appellant's pertinent medical history, 
current complaints, and the nature of any 
disability due to PTSD.  The examiner should 
also address whether it is at least as likely 
as not that the appellant's PTSD causes or 
aggravates any diagnosed alcohol dependence, 
cannabis abuse, and/or nicotine dependence.  
A complete rationale for any opinion offered 
must be provided.  The examiner must 
specifically consider and address the 
favorable April 2009 VA opinion discussed 
above.  The VA physician must append a copy 
of his or her curriculum vitae to the medical 
opinion report. 

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



